DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kyle Goodrich et al., US 2021/0258511 A1.



detecting first user input activating the first text effect selection control (i.e. receive user selection at carousel of interface – Fig. 8 “1002”; Para 92);  and 


in response to the first user input: determining a selected design element, the selected design element being a text element displayed on a page (i.e. determining the input text of the user – Para 94; Fig. 10); 

automatically generating a first shadow for the selected design element, the first shadow having a first colour, a first offset value, and a first direction (i.e. provide an effect to a 3D caption – Para 75; the effect has a selected color applied – Para 84; the shadow is offset from the boundary of the text – Fig. 10; the effect displays a shadow in a direction depending upon a selected orientation – Fig. 10, 11, 12C, 13C; Para 36);
 
automatically generating a second shadow for the selected design element, the second shadow having a second colour, the first offset value, and a second direction, the second direction being opposite the first direction (i.e. a second effect option can be applied to the text – Para 75, 80; the effect has a selected color applied – Para 84; the 

displaying the first shadow (i.e. display the first effect – Fig. 10; Para 80); and 

displaying the second shadow (i.e. display the second effect – Fig. 12C; Para 80). 

 


Claim 2, Goodrich discloses the computer implemented method of claim 1, wherein the first direction is a leftward direction (i.e. the shadow is displayed left of the text – Fig. 10) and the second direction is a rightward direction (i.e. the shadow is displayed right of the text – Fig. 13D).



Independent claim 13, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim 14, the corresponding rationale as applied in the rejection of claim 2 applies herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyle Goodrich et al., US 2021/0258511 A1.



Claim 5, Goodrich discloses the computer implemented method of claim 1, wherein the first colour is custom selected color and the second colour is a custom selected color (i.e. a color picker allows the user to change the text color – Para 93; the effects are user customizable – Para 78).  

Goodrich fails to disclose the first colour is cyan and the second colour is red.

However, it would have been obvious at the effective date of invention to combine the
first colour is cyan and the second colour is red with the method of Goodrich because selecting a customized color includes selection of red and cyan.  The combination yields predictable results.


Claim 6, Goodrich discloses the computer implemented method of claim 1, wherein the first colour is cyan and the second colour is magenta (i.e. a color picker allows the user to change the text color – Para 93; the effects are user customizable – Para 78).  
Goodrich fails to disclose the first colour is cyan and the second colour is magenta.

Similar rationale as applied in the rejection of claim 5 apply herein.



Claim 15, the corresponding rationale as applied in the rejection of claim 5 applies herein.


Claims 3-4, 7-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619